 In the Matter of NATIONAL BISCUIT COMPANYandBAKERY AND CON-FECTIONARYWORKERS' INTERNATIONAL UNION, LOCAL 492, A. F.OF L.Case No. 4-R-1749.-Decided Judy 1, 1946Messrs. Souser, SchumacherandTaylor,byMr. Robert H. Kleeb,of Philadelphia, Pa., for the Company.Messrs. Kalman SklarandWilliam A. Galvin,of New York City,andMr. Jack Soloner,of Philadelphia, Pa., for- the Union.Mr. John A. Nevros,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THECASEUpon a petition duly filed by Bakery and Confectionery Workers'International Union, Local 492, A. F. of L., herein called the Union 1alleging that a question affecting commerce had arisen concerningthe representation of employees of National Biscuit Company, Phila-delphia, Pennsylvania, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Helen F. Humphrey, Trial Examiner.The hearing was heldatPhiladelphia, Pennsylvania, onMay 16, 1946. The Company.:nd the Union appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings made at the hearing are free from prejudicial errorand areherebyaffirmed.At the hearing, the Company moved todismiss the petition.The Trial Examiner reserved ruling on thismotion for the Board. For reasons stated hereinafter, the motionis hereby denied.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYNational Biscuit Company, a New Jersey corporation, is engagedin the manufacture of cakes and cookies. The Company operates sev-IThe name of the Union appears as amended at the hearing.69 N. L.R. B., No.23.229 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDeral plants including the one at Philadelphia, Pennsylvania, which is.solely involved in this proceeding.During 1945, the Company usedat its Philadelphia plant over $500,000 worth of raw materials, 90 per-cent of which came from sources outside the Commonwealth of Penn-sylvania.During the same period, the Company manufactured fin-ished products exceeding $500,000 in value, 35 percent of which repre-sented shipments to points outside the Commonwealth.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDBakery and Confectionery Workers' International Union, Local492, affiliated with the American Federation of Labor, is a labor or-ganization admitting to membership employees of the Company.2IH. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of certain of the Company'ssupervisory employees.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.-'IV. THE APPROPRIATE UNITThe Union seeks a unit of all foremen, foreladies, assistant foremen,and assistant foreladies in the following departments of the Company'sPhiladelphia Plant : warehouse, baking,4 packing, icing, shipping,Philadelphia Depot, maintenance, and power, light and heat.'Thesedepartments apparently include all the production and maintenanceemployees of the Companyat itsPhiladelphia plant.2The Company,In one of the grounds of Its motion to dismiss the petition,attacks thecompetencyof the Unionto function as a labor organization within the meaning of Section2 (5) of theAct with respectto its supervisory personnelIt argues,in effect, that suchdisability stems fromthe fact thatsupervisors are not employees within the Act's meaning.We do not agree.We have heretoforeconsideredthe statusof supervisory employees suchas those hereinvolved and have foundthem to be employeeswithin themeaning of Section2 (3) of the Act.SeeMatterof L. A. YoungSpring & Wire Corporation,65 N. L. it. B.298;Matter of The B F. Goodrich Company, 65 NMatter ofSossManu-facturing Company,et at,56 N L.R B. 348Accordingly,inasmuch as the record showsthat the Unionexists for the purposesdescribedin Section 2 (5) of theAct, we find theCompany's contentionto be without merit.8 The Company objects to the proceedingon the ground that nothing has been introducedinto evidence showing theextent of the Union's representationamong the employees in thealleged appropriate unit.For reasons stated in our recent decision inMatter of 0. D.JenningsitCompany,68 N. L.R B. 516,we find no merit in the Company's objection.4The baking department includes the following three units:bake shop-old building,sponge shop-new building,and bake shop-gas ovens building.5 At the hearing the Union amended the unit as shown above. NATIONALBISCUIT COMPANY231The Company takes the initial position that these individualscannot constitute an appropriate unit because (1) they are not em-ployees within the meaning of Section 2 (3) of the Act, (2) thesupervisors sought by the Union are not mere "traffic cops" but are anindispensable part of the Company's management, (3) the Unionpresently represents the rank and file production and maintenanceworkers under a "union shop" contract, and to allow the Union torepresent the supervisors would cause a division of loyalties on thepart of its supervisors, impair their efficiency, and frustrate ratherthan effectuate the policies of the Acts If overruled in this conten-tion the Company, without waiving its primary position, agrees withthe grouping proposed by the Union. It does however oppose theUnion's position with respect to the disposition to be made of em-ployees Harry Reed, Raymond Mergner, and Joseph Hammond. Itis apparent from our Decisions inMatter of Jones & Laughlin SteelCorporation, Vesta-Shannopin Coal Division ,7and other recent cases,'that the issues raised by the Company in its primary position arelacking in merit.As noted above, the Company does not take issue with the Unionas to the grouping of foremen, foreladies, assistant foremen and assist-ant foreladies in the same unit.These employees comprise the twolowest levels in the plant hierarchy having supervisory powers withinthe Board's definition of that term.9Foremen and foreladies aredirectly under the superintendents, who head their respective depart-ments.The assistant foremen and assistant foreladies are directlyresponsible to the foremen or foreladies and are subordinate to them.The assistant foremen and assistant foreladies substitute for the fore-men and foreladies an average of approximately 3 hours daily, aswell as on vacations, sick leave, and during other absences.A foremanor forelady has the authority to discharge an assistant foreman orassistant forelady without consulting the department superintendent.However, except for this authority, and the greater degree of respon-9The Company's primary position, as stated above, embodies in substance all exceptone of the grounds asserted in the Company's motion to dismiss the petition.The groundnot stated here has already beendiscussed in footnote 2,supra.7 66 N L R. B. 386.dMatter of The Baldwin Locomotive Works,67 N. L. R. B. 1287 ;Matter of WilliamsOil-O-Matie Division of Eureka Williams Corporation,67 N L. R. B. 1091 ;Matter ofHudson Motor Car Company,67 N. L. R. B. 368;Matter of Harrisburg Steel Corpora-tion,67 N L. R B. 164 ;Matter of The Colson Corporation,67 N. L. it. B.72 ; Matterof The Curtis Bay Towing Company of Pennsylvania, et al.,66 N. L. R. B. 1152;Matterof The Midland Steel Products Company, Parish & Bingham Division,65 N. L it. B. 997;Matter of L. A. Young Spring & Wire Corporation,65 N. L. it. B. 298; andMatter of TheB. F. Goodrich Company,65 N. L. R. B. 294.9 The Company also employs working foremen and working supervisors who are on anintermediate level between the assistant foremen and the ordinary rank and file workers.They have no supervisory powers or duties within the Board's customary definition, and italso appears that they are presently covered by the existing contract for production andmaintenance rank and file employees between the Company and the Union, and are notsought to be included in the supervisory unit. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDsibility 10 of foremen and foreladies, the powers and duties of fore-men, foreladies, assistant foremen and assistant foreladies, withrespect to the hire, discharge, and discipline of their subordinates, aresimilar.In view of the foregoing, and on the entire record in thecase, we conclude that these foremen, foreladies, assistant foremen,and assistant foreladies constitute a distinct homogeneous groupwhich may function together for collective bargaining purposes.'1As noted above, the Union and the Company are in disagreementwith respect to Harry Reed, Raymond Mergner, and Joseph Ham-mond, the Union desiring to include the two first mentioned employeesand to exclude the last mentioned employee.Harry Reed:During the war, and at the time the petition was filed,Reed held what was considered a supervisory position.However,after the petition but before the hearing his work changed to that of aclerical employee.He maintains time and attendance records of the,Company's employees in the warehouse department, checks syrupsas they are received in the building, and checks and records certaintypes of raw materials on the Company's books.He is paid on anhourly basis, exercises no supervisory authority over any employees,and in fact has never had a group of workers subordinate to him, evenduring the war. It is clear that he is not a supervisory employeewithin our customary definition of the term and accordingly, we shallexclude him from the unit as a clerical employee.Raymond Mergner:During the war, and at the time of the filing ofthe instant petition, Mergner was an assistant foreman on the nightshift.However, at the time of the hearing he had reverted to hispre-war clerical duties, which are similar to those of Harry Reed. Inview of the fact that Mergner presently has no subordinates and pos-sesses no supervisory duties, we shall exclude him from, the unit as a-clerical employee.Joseph Hammond:Although Hammond's designation is that of"maintenance foreman-maintenance department" he is ranked by theCompany as an assistant foreman.He was upgraded to this positionabout 6 years ago with the consent of the Union.He has, on anaverage, between five and six machinists under his direction, andpossesses authority to reject or transfer any employees assigned tohim.He also has the authority to effectively recommend the dischargeor discipline of subordinate employees.Although the Union hascontinued to bargain for him in the same unit with the rank and fileproduction and maintenance workers, it concedes that he is a super-18 In this connection, it appears that the assistant foremen and assistant foreladiesparticipate in the first step of the grievance procedure,while the foremen and foreladlestake part in the second step.n This follows generally the pattern for the unit of the rank and Me employees coveredtzy the existing contract between the Union and the Company. NATIONAL BISCUIT COMPANY233visory employee within the Board's customary definition of that term.Accordingly, in view of the foregoing, and inasmuchas his status isclearly similar to that of the other assistant foreman included withinthe unit, we shall include him in the supervisory unit.We find that all foremen, foreladies, assistant foremen, and assistantforeladies in the following departments of the Company's Philadel-phia plant : warehouse, baking, packing, icing, shipping, the Phila-delphia Depot, maintenance, and power, light and heat, including themaintenance foreman in the maintenance department, but excludingclerical employees, main office employees, superintendents, and allother supervisory employees, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tionsBoard Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with National BiscuitCompany, Philadelphia, Pennsylvania, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and supervi-sion of the Regional Director for the Fourth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, 234DECISIONSOF NATIONALLABOR RELATIONS BOARDto determine whether or not they desire to be represented by Bakeryand Confectionery Workers' International Union, Local 492, A. F.of L., for the purposes of collective bargainingMR. GERARD D. REILLY,dissenting:For the reasons stated in my dissenting opinions inMatter of Pack-ard Motor Car Company,12andMatter of Jones & Laughlin SteelCorporation, Vesta-Shannopin Coal Division," Iamconstrained todisagree with the majority opinion.61 N.L. R. B. 4." 66 N. L.R. B. 886.